528 P.2d 1331 (1974)
Joan RAISHBROOK, Appellant,
v.
The ESTATE of Judith F. BAYLEY, Deceased, Respondent.
No. 7471.
Supreme Court of Nevada.
December 11, 1974.
Wiener, Goldwater, Galatz & Waldman, Las Vegas, for appellant.
Foley Brothers, Lionel, Sawyer, Collins & Wartman, Las Vegas, for respondent.

OPINION
PER CURIAM:
Because the record on appeal contains neither a transcript nor any statement of the evidence adduced in the court below, which we deem essential to determination of contentions presented to us, the order appealed from is affirmed. When evidence on which a district court's judgment rests is not properly included in the record on appeal, it is assumed that the record supports the lower court's findings. NRAP 10; City of Las Vegas v. Bolden, 89 Nev. 526, 516 P.2d 110 (1973); Meakin v. Meakin, 88 Nev. 25, 492 P.2d 1304 (1972); Leeming v. Leeming, 87 Nev. 530, 490 P.2d 342 (1971); Pfister v. Shelton, 69 Nev. 309, 250 P.2d 239 (1952).[1]
NOTES
[1]  Appellant's present counsel were substituted for prior counsel, to argue this appeal, after the time for docketing the record had passed.